  Case: 6:19-cv-00106-REW Doc #: 1 Filed: 04/24/19 Page: 1 of 11 - Page ID#: 1



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION - LONDON




MELISSA CARMICLE,
              Plaintiff,                            Civil Action No.:
       vs.
                                                                 COMPLAINT
K2D, INC., a Colorado Corporation
DBA Colorado Premium Foods,                               JURY TRIAL DEMANDED


               Defendant.




       COMES NOW the Plaintiff Melissa Carmicle who states and alleges as follows:

       1.      This case arises out of a multistate outbreak of E. coli O103 occurring in March

and April of 2019, across 10 states, including the State of Kentucky.

       2.      This outbreak has been epidemiologically and microbiologically linked to ground

beef produced by Defendant K2D, Inc. and sold under the trade name Colorado Premium Foods.

                                   Parties, Jurisdiction, and Venue

       3.      Plaintiff Melissa Carmicle (“Ms. Carmicle”) is a resident of Laurel County,

Kentucky.

       4.      Defendant K2D, Inc. is a Colorado corporation with headquarters in Greeley,

Colorado.

       5.      Defendant Colorado Premium Foods’s registered agent for service is Kevin

LaFleur. The registered agent’s street address is 2035 2nd Avenue, Greeley, Colorado 80631.


                                                1
   Case: 6:19-cv-00106-REW Doc #: 1 Filed: 04/24/19 Page: 2 of 11 - Page ID#: 2



        6.     Defendant K2D, Inc. operates a manufacturing facility located at 62 Adamson

Industrial Boulevard in Carrollton, Georgia 30117.

        7.     Defendant K2D, Inc. is a food manufacturer doing business under the name

Colorado Premium Foods (hereinafter referred to as “Colorado Premium Foods.”)

        8.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332(c) because the amount in

controversy exceeds Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest and

costs, and because there is complete diversity of citizenship between the Plaintiff and Defendant.

        9.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because a

substantial part of the acts and omissions giving rise to the claims asserted occurred in this

district.

        10.    Defendant maintains substantial contact in Kentucky, including transacting

business in Kentucky, such that this court has personal jurisdiction over the Defendant.

                                   E. coli and Ground Beef Products

        11.    E. coli O103 is a bacterial pathogen that causes illness in humans. Like E. coli

O157:H7, E. coli O103 is a Shiga-toxin producing serogroup, or strain, of E. coli. Collectively,

the serogroups of E. coli that produce these toxins are known as “STEC”—Shiga-toxin

producing E. coli.

        12.    Though these types of E. coli can cause severe illness in humans, STEC live,

grow, and reproduce in the digestive tract of ruminant animals, like cattle.

        13.    The Food Safety and Inspection Service (FSIS) of the United States Department

of Agriculture (UDSA) is tasked with regulating and inspecting establishments that produce meat

products in interstate commerce, including beef.




                                                 2
  Case: 6:19-cv-00106-REW Doc #: 1 Filed: 04/24/19 Page: 3 of 11 - Page ID#: 3



       14.     Since the 1990s, FSIS has considered E. coli O157:H7 to be an “adulterant” in

non-intact beef, including ground beef. However, according to FSIS, non-O157:H7 STEC

serogroups like O103 are also known to be extremely virulent—with infections resulting from

<10 cells—and may even survive typical cooking temperatures.

       15.     In 2011, FSIS issued a final determination and request for comment that identified

E. coli O103 and other non-O157 STEC as per se adulterants in non-intact beef: “FSIS has

determined that raw, non-intact beef products that are contaminated with these STEC O26, O45,

O103, O111, O121, and O145, are adulterated within the meaning of 21 U.S.C. 601(m)(1). Raw,

non-intact beef products that are contaminated with these pathogens are also unhealthful and

unwholesome (under 21 U.S.C. 601(m)(3)). FSIS also considers adulterated intact cuts that are

contaminated with these serogroups if they are to be further processed into raw, non-intact

products before being distributed for consumption.” Shiga Toxin-Producing Escherichia coli in

Certain Raw Beef Products, 76 Fed. Reg. 58157 (to be codified at 9 C.F.R. pts. 416-417, 430).

       16.     In light of the federal regulations and public health risk posed by ground beef

contaminated with STEC, responsible producers of non-intact beef products, including ground

beef implement rigorous food safety programs with antimicrobial interventions, which may

include acid washes, environmental testing, and product testing.

                                The Colorado Premium Foods Outbreak

       17.     In March of 2019, public health officials in Kentucky and Georgia became aware

of an increase in STEC E. coli infections, particularly among children and teenagers with

extensive exposure to fast food.

       18.     On March 28, 2019, the Centers for Disease Control and Prevention (CDC) began

a multistate outbreak investigation related to these illnesses.

                                                  3
  Case: 6:19-cv-00106-REW Doc #: 1 Filed: 04/24/19 Page: 4 of 11 - Page ID#: 4



        19.    Further investigation revealed that the ill individuals had been sickened with E.

coli O103.

        20.    On April 12, 2019, ground beef was identified as the common source of the

illnesses.

        21.    On April 23, 2019, FSIS issued a recall notice for ground beef pucks produced by

Colorado Premium Foods for E. coli O103 contamination.

        22.    The recalled raw ground beef items were produced on March 26, March 29, April

2, April 5, April 10, and April 12, 2019. This recall is expected to expand.

        23.    According to the CDC, as of April 23, 2019, at least 156 individuals had become

ill with E. coli O103 across 10 states.

        24.    Upon information and belief, this outbreak, including Plaintiff’s illness, was

caused by ground beef products produced and sold by Colorado Premium Foods.

        25.    Colorado Premium Foods holds itself out as a safe producer of meat products,

claiming that it performs a 100% test and hold procedure for all of its ground beef products. For

example, a promotional brochure available on its website proclaims:




                                                 4
  Case: 6:19-cv-00106-REW Doc #: 1 Filed: 04/24/19 Page: 5 of 11 - Page ID#: 5




Accessed April 24, 2019 from https://coloradopremium.com/brochure.

        26.   Despite the claims made by Colorado Premium Foods to its purchasers, the

ground beef it manufactured and sold was contaminated with E. coli O103, a deadly pathogen.

                                         Plaintiff’s Illness

        27.   In late February 2019, Plaintiff Melissa Carmicle consumed ground beef.

        28.   By early March, Ms. Carmicle began feeling very ill with diarrhea and abdominal

pain.




                                              5
   Case: 6:19-cv-00106-REW Doc #: 1 Filed: 04/24/19 Page: 6 of 11 - Page ID#: 6



        29.      On March 2, 2019, Ms. Carmicle presented to the emergency room at St. Joseph’s

Hospital in London, Kentucky. Despite the severity of her symptoms, she was sent home.

        30.      The next morning, Ms. Carmicle returned to St. Joseph’s London because her

diarrhea had become bloody—the hallmark of a STEC infection.

        31.      A stool sample taken at the hospital was positive for Shiga toxin-producing E.

coli.

        32.      Ms. Carmicle was admitted to the hospital in London, and later that evening, she

was transferred to St. Joseph Hospital’s Main campus in Lexington, Kentucky.

        33.      Because her kidneys began to fail, Ms. Carmicle was sent to the intensive care

unit (ICU), where she remained for another three days.

        34.      Finally, Ms. Carmicle was discharged from the hospital, but her problems were

far from over.

        35.      Ms. Carmicle began experiencing seizures. Her condition was so acute that she

was transported by helicopter back to St. Joseph Main in Lexington, and again returned to the

ICU for another three-day stay. After becoming well enough to leave the ICU, Ms. Carmicle

spent another week in the hospital.

        36.      Ms. Carmicle continues to require follow up care, including treatment by a

nephrologist.

        37.      As a result of her illness, Plaintiff incurred past and future medical expenses and

physical and mental pain and suffering. As a result of her injuries as described above, Ms.

Carmicle has incurred reasonable and necessary medical expenses, and will in the future incur

reasonable and necessary medical expenses.




                                                  6
  Case: 6:19-cv-00106-REW Doc #: 1 Filed: 04/24/19 Page: 7 of 11 - Page ID#: 7



        38.     As a result of her injuries, as described above, Ms. Carmicle has been unable to

perform her work as a homemaker.

        39.     As a result of her injuries, as described above, Ms. Carmicle has suffered great

pain of body and anguish of mind, and will in the future suffer great pain of body and anguish of

mind.

                                                 COUNT I
                             Strict Product Liability – KRS 411.300 et seq.
        40.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

        41.     Defendant Colorado Premium Foods manufactured, distributed, marketed, and

sold the contaminated ground beef that injured Plaintiff and caused her to become infected with

E. coli O103.

        42.     Defendant Colorado Premium Foods is in the business of manufacturing and

selling ground beef products to institutions and that serve food to the public, like restaurants.

        43.     Defendant Colorado Premium Foods intended that its raw ground beef products

would be further processed and cooked prior to reaching end consumers.

        44.     Nonetheless, ground beef that is contaminated with E. coli O103 is unfit and

unreasonably dangerous for its intended use of human consumption, even if intended to be fully

cooked.

        45.     The ground beef ultimately purchased and consumed by Plaintiff was

contaminated with STEC when it left Defendant Colorado Premium Foods’s control.

        46.     The contaminated ground beef reached Plaintiff without substantial change in the

condition in which it was sold by Defendant, that is contaminated with STEC.




                                                  7
  Case: 6:19-cv-00106-REW Doc #: 1 Filed: 04/24/19 Page: 8 of 11 - Page ID#: 8



       47.     An ordinarily prudent manufacturer and seller of ground beef products, being

fully aware of the risks of STEC, would not place an E. coli O103-contaminated beef product on

the market.

       48.     Plaintiff’s consumption of Defendant Colorado Premium Foods’s contaminated

ground beef was a direct and proximate cause of her infection and her subsequent injuries.

       49.     Defendant Colorado Premium Foods is strictly liable to Plaintiff for the harms

caused by its manufacture and sale of unreasonably dangerous and defective ground beef.

Plaintiff has suffered and will continue to suffer significant physical and emotional injury,

including medical expenses, pain and suffering, and other damages to be proved at trial.

                                                COUNT II

       50.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       51.     Defendant Colorado Premium Foods manufactured, marketed, distributed, and

sold food products to Plaintiff that were contaminated with E. coli O103, a potentially life

threatening pathogen. As a result, the food sold to Plaintiff was unreasonably dangerous and

unfit for human consumption.

       52.     Defendant Colorado Premium Foods owed a duty to Plaintiff to exercise

reasonable care in order to minimize the risk of injury to others when manufacturing and selling

its food products.

       53.     Specifically, Defendant Colorado Premium Foods owed a duty to end consumers

of its beef products, as well as to all persons foreseeably put at risk of secondary transmission of

the disease, to manufacture and sell food that was safe to eat, was not adulterated with deadly

pathogenic bacteria, and that was not in violation of applicable food safety regulations.




                                                 8
  Case: 6:19-cv-00106-REW Doc #: 1 Filed: 04/24/19 Page: 9 of 11 - Page ID#: 9



       54.      Defendant also owed a duty to all of the end consumers of its products, as well as

to all persons foreseeably put at risk of secondary transmission of the disease, to produce ground

beef products that were not contaminated with STEC.

       55.      Defendant breached this duty through one or more of the following acts or

omissions:

             a. Failing to adequately maintain or monitor the sanitary conditions of its products,

                premises, equipment and employees;

             b. Failing to properly operate its facilities and equipment in a safe, clean, and

                sanitary manner;

             c. Failing to apply its food safety policies and procedures to ensure the safety and

                sanitary conditions of its food products, premises, and employees;

             d. Failing to apply food safety policies and procedures that met industry standards

                for the safe and sanitary production of food products, and the safety and sanitary

                condition of its premises and employees;

             e. Failing to prevent the transmission of STEC to consumers of its ground beef

                products;

             f. Failing to properly train its employees and agents how to prevent the

                transmission of STEC on its premises, from its facility or   equipment, or in its

                food products;

             g. Failing to properly supervise its employees and agents to prevent the

                transmission of STEC on its premises, from its facility or   equipment, or in its

                food products;

             h. Failing to properly select and monitor its beef suppliers; and



                                                  9
 Case: 6:19-cv-00106-REW Doc #: 1 Filed: 04/24/19 Page: 10 of 11 - Page ID#: 10



             i. Failing to test its ground beef products for microbial pathogens, like STEC.

       56.      A prudent ground beef seller by the exercise of ordinary care should have

discovered and foreseen the problems with producing and selling E. coli-contaminated beef

products.

       57.      As a direct and proximate result of Defendant Colorado Premium Foods’ conduct,

Plaintiff sustained the injuries and damages set forth above.

                                            COUNT III

       58.      Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       59.      Defendant Colorado Premium Foods owed a duty to consumers, including

Plaintiff, to abide by all applicable laws regarding food safety, and to use supplies and raw

materials that complied with all applicable federal, state, and local food laws, ordinances, and

regulations.

       60.      Defendant Colorado Premium Foods had a duty to comply with the Federal Meat

Inspection Act (FMIA), 21 U.S.C. § 601, and all of the rules, regulations, and policies

promulgated pursuant to it. Defendant Colorado Premium Foods did not comply with these

duties in the manufacturer of meat adulterated with E. coli O103.

       61.      Under the fact that Defendant Colorado Premium Foods failed to comply with

federal legislative and/or administrative regulations is evidence that the Defendant breached its

duty of reasonable care and is negligence per se.

       62.      Plaintiff was in the class of people intended to be protected by applicable food

safety laws. Failure by Defendant Colorado Premium Foods to comply with these laws and

regulations was a direct and proximate cause of Plaintiff’s injuries.




                                                  10
 Case: 6:19-cv-00106-REW Doc #: 1 Filed: 04/24/19 Page: 11 of 11 - Page ID#: 11



       WHEREFORE, Plaintiff Melissa Carmicle demands judgment against the Defendant for

a sum in excess of $75,000.00, for pre-judgment interest, post-judgment interest, costs, trial by

jury and for any and all other proper relief to which he may appear properly entitled.

                                                     Respectfully submitted,


                                                 BY: /s/ Albert B. McQueen, Jr.
                                                   Albert B. McQueen, Jr.
                                                   Wilson & McQueen, PLLC
                                                   309 North Broadway
                                                   Lexington, KY 40508
                                                   Phone: (859) 253-2373
                                                   Fax: (859) 253-2360
                                                   abmcqueen@wmkylaw.com

                                                     and

                                                     Ryan Osterholm (PHV forthcoming)
                                                     Brendan Flaherty (PHV forthcoming)
                                                     Pritzker Hageman, P.A.
                                                     45 South Seventh Street, Suite 2950
                                                     Minneapolis, MN 55402-1652
                                                     Phone: (612) 338-0202
                                                     ryan@pritzkerlaw.com
                                                     brendan@pritzkerlaw.com




                                                11
